Title: Indenture between John C. and Clara Payne and James Madison, 26 July 1815
From: Madison, James,Payne, John Coles,Payne, Clara
To: 


                    § Indenture between John C. and Clara Payne and James Madison. 26 July 1815. “This Indenture made this twenty sixth day of July in the year of our Lord one thousand eight hundred and fifteen Between John Coles Payne and Clara his wife of the County of Orange of the one part and James Madison of the said County of the other part—Witnesseth—that the said John Coles Payne and Clara his wife, for, and in consideration of the sum of four hundred dollars current money of Virginia to him in hand paid by the said James Madison, the receipt whereof they do hereby acknowledge and confess, and thereof doth release, acquit and discharge the said James Madison, his Heirs, Executors and Administrators, by these presents, they the said John Coles Payne and Clara his wife, hath granted, bargained and sold, aliened, released and confirmed, and by these presents doth grant, bargain, sell, release and confirm unto the said James Madison, his Heirs and Assigns forever—A certain Tract or Parcel of land, situate, lying and being in the County of Spottsylvania aforesaid, containing ninety one acres, and bounded as followeth, Beginning at a white oak and Hickory sapling on the north side of the mountain Road, thence north Sixty two degrees East, one hundred and ninety four pole, to a Black oak, and double post Oak, on the north side of the said Road, thence South fifty East four pole, to a black Oak, on the South side of said Road, in Blairs line, thence with the said line South, one degree East ninety pole, to two white oaks, near a branch corner to the said Blair, thence South Sixty five West, one hundred and nine pole to a large white oak, thence South Sixty West Fifty four pole to a small Red Oak sapling and a Stone in an old field corner in Chisholms line, thence with said line, north twenty four West, eighty two pole, to the beginning, containing ninety one acres, with all Houses, Buildings, Gardens, Woods, Underwoods, ways, waters, watercourses, Profits, commodities, advantages, Heriditaments, and appurtenances whatsoever to the said Land belonging, or in any wise appertaining—To Have and to Hold the said tract or parcel of Land, and other, the hereby granted premises abovementioned, and every part and parcel thereof, with their and every of their appurtenances unto the said James Madison his Heirs and Assigns, to the only proper use and behoof of him the said James Madison his Heirs and Assigns forever. And the said John Coles Payne and Clara his wife, for themselves, their Heirs Executors and Administrators doth grant and covenant to and with the said James Madison his Heirs and Assigns by these presents, that they the said John Coles Payne and Clara his wife, now is at the time of sealing and delivery of these presents, lawfully and rightfully seised in their own right, of a good, sure, perfect, absolute, and indefeasible Estate of Inheritance in Fee Simple, in the abovementioned premises, and that they have good power, and lawful authority to grant and convey the same to the said James Madison in manner and form aforesaid, and that the premises now are, and forever hereafter shall remain and be free and clear of, and from all former, and other gifts, grants, bargains, Sales, dower, tithes, charges, and encumbrances whatsoever, had, made, done, &ca. by them the said John Coles Payne and Clara his wife or any other person or persons whatsoever, claiming or to claim by, from or under them, or any of them, And further that they the said John Coles Payne and Clara his wife, their Heirs &ca. shall and will at any time hereafter, upon the reasonable request, and at the cost and charges of the said James Madison his Heirs &ca. make, do, and execute, or cause, or procure to be made &ca. all further and other

lawful and reasonable act, or acts, conveyance or conveyances, in the law, for the more perfect granting and conveying the said land and premises abovementioned &ca unto the said James Madison his Heirs & Assigns forever, as by their Counsel learned in the law, shall be reasonably devised, advised or required—And lastly that the said John Coles Payne and Clara his wife, them and their Heirs, all and singular the premises hereby granted and released, with their appurtenances, unto the said James Madison, his Heirs and Assigns, against the said John Coles Payne and Clara his wife and their Heirs, and all and every other person, or persons whatsoever, shall and will warrant and forever defend by these presents—In witness whereof the said John Coles Payne and Clara his wife, hath hereunto set their hands and seals the day and year first abovewritten.”
                